           Case 1:19-cv-04454-RA Document 12-1 Filed 09/09/19 Page 1 of 3



BY ECF                                                                       September 9, 2019

Honorable Ronnie Abrams, U.S.D.J.
United States District Court
   for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square Courtroom 1106
New York, NY 10007

Re:      Capital Art, Inc. v. Sit Down New York, Inc.
         Docket No. 1:19-cv-4454-RA

Dear Judge Abrams,

        Pursuant to Your Honor’s July 25, 2018 Order (Dkt. 8) Plaintiff Capital Art, Inc.
(“Plaintiff,” or “Capital Art”) and Defendant Sit Down New York, Inc. (“Defendant,” or “Sit
Down New York”) jointly submit this letter in anticipation of the Status Conference scheduled
for 12:00pm on September 13, 2019.

      1. Brief Description of the Case

      Plaintiff’s Perspective

      Capital Art is a photo agencies in the business of licensing and sellings its photographs of
Hollywood stars for a fee. Capital Art owns a photograph of singer Frank Sinatra.

         Sit Down was selling a prints of the Frank Sinatra photograph for $369.000

       Capital Art asserts that the Sit Down New York’s infringement was willful, intentional,
purposeful, and in disregard or indifference to Capital Art’s rights in the photograph.

         Defendant’s Perspective

       Defendant denies infringement, and especially denies willful infringement. Defendant
purchased the item in question from a vendor that represented that it had the authority to sell the
item.

      2. Jurisdiction

        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§1331
and 1338(a). This Court has personal jurisdiction over the Defendant because the Defendant
resides in and is transacting business in New York. Venue is also proper in this District pursuant
to 28 U.S.C.§1391(b).

      3. Contemplated Motions

      Plaintiff
         Case 1:19-cv-04454-RA Document 12-1 Filed 09/09/19 Page 2 of 3




     Plaintiff anticipates that following the closing of discovery, it will file a motion for
summary judgment against Defendant on liability for copyright infringement.

   Defendant

       Defendant has no contemplated motions at this time.

   4. Discovery

   Plaintiff’s Perspective

        No discovery has taken place as of yet. Plaintiff would like to have discovery regarding
the profits of the sale of the Photograph, where they received the photograph, and willfuliness of
the use of the Photograph.

   Defendant’s Perspective

       Defendant plans on seeking discovery regarding Plaintiff’s alleged ownership of the
work, and any revenues gained from sale of the work, including licenses.

   5. Prospect for Settlement

   Plaintiff’s Perspective

        The parties engaged in a preliminary settlement discussion. However, the parties are apart
and would like discovery to commence. The parties will continue settlement discussions during
discovery. Plaintiff would need to have discovery before a mediation occurs. Plaintiff would like
the case referred to the SDNY mediation program after fact discovery.

   Defendant’s Perspective

       Defendant remains open to settlement, and requests a Settlement Conference before a
Magistrate Judge following written discovery, but before depositions.

   6. Trial Length

       2-3 days

Respectfully Submitted,


/s/Richard P. Liebowitz
Richard P. Liebowitz
Liebowitz Law Firm, PLLC
11 Sunrise Plaza, Suite 305
Valley Stream, NY 11580
         Case 1:19-cv-04454-RA Document 12-1 Filed 09/09/19 Page 3 of 3



(516) 233-1660
RL@LiebowitzLawFirm.com

Attorneys for Plaintiff Capital Art
